Citation Nr: 0800833	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for migraine or tension 
headaches.  

2.  Entitlement to service connection for a spinal injury 
with cervical spur and lumbar arthritis, claimed as 
compressed vertebrae.  

3.  Entitlement to service connection for cervical spine 
radiculopathy, claimed as recurrent back pain with swollen 
and painful ankles, knees, hips, shoulders and wrists.  

4.  Entitlement to service connection for residuals of a 
viral syndrome, including chest pain.

5.  Entitlement to service connection for hyperlipidemia, 
claimed as a heart condition including heart exertion and 
pounding heart.

6.  Entitlement to service connection for bilateral leg 
cramps.

7.  Entitlement to service connection for weight gain from 
reduced physical mobility.

8.  Entitlement to service connection for concussion, 
dizziness, seizures and cerebral vascular accident, claimed 
as a neurological disorder to include a head injury, fainting 
and loss of equilibrium.

9.  Entitlement to service connection for a throat 
disability, claimed as trouble swallowing.

10.  Entitlement to service connection for a disability of 
the abdomen and viscera.

11.  Entitlement to service connection for a bilateral foot 
disability.

12.  Entitlement to service connection for a pelvic 
condition, including folliculitis.

13.  Entitlement to service connection for a psychiatric 
disability, including a major depressive disorder and a 
personality disorder with borderline narcissistic features, 
claimed as a psychiatric disorder including depression, 
worry, apathy, nervous trouble, shortness of breath from 
anxiety and trouble sleeping.

14.  Entitlement to service connection for metrorrhagia, 
claimed as female trouble with internal bleeding and 
menorrhagia.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1976 to October 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and June 2004 rating 
decisions of the RO in Cleveland, Ohio, which denied the 
above claims.  

Claims of service connection for migraines and metrorrhagia 
were previously denied in a July 2003 rating decision.  
Within 1 year of being notified of the adverse action, the 
veteran submitted an October 2003 letter requesting 
"reopening of her claims."  In addition, she listed many 
other claims she wished the RO to review.  In response, it 
appears that the RO reviewed the issues regarding migraine 
and tensions headaches and metrorrhagia as petitions to 
reopen finally adjudicated claims in a June 2004 rating 
decision.  The Board believes that the October 2003 letter 
can reasonably be construed as a timely notice of 
disagreement with regard to the July 2003 adjudication.  As 
such, the July 2003 denial of claims of service connection 
for migraine and tension headaches and metrorrhagia never 
became final and the veteran was not obligated to submit new 
and material evidence in order to reopen her claims.  The 
veteran is not prejudiced by the Board's characterization of 
her claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
De novo review is a more beneficial and relaxed evidentiary 
standard in comparison to reviewing the claim within the 
context of whether new and material evidence has been 
received.  As will be discussed, below, notice and assistance 
requirements have been met. 

The claim of service connection for migraine or tension 
headaches and for a psychiatric disability, including a major 
depressive disorder and a personality disorder with 
borderline narcissistic features, claimed as a psychiatric 
disorder including depression, worry, apathy, nervous 
trouble, shortness of breath from anxiety and trouble 
sleeping, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against inservice 
incurrence or aggravation of a spinal injury with cervical 
spur and lumbar arthritis, claimed as compressed vertebrae 
and there is no evidence to show arthritis manifested to a 
compensable degree within one year of separation from 
service.

2.  The preponderance of the evidence is against inservice 
incurrence or aggravation of cervical spine radiculopathy, 
claimed as recurrent back pain with swollen and painful 
ankles, knees, hips, shoulders and wrists.

3.  The veteran was treated once during service for a viral 
syndrome; there is no evidence that the veteran currently 
suffers from a viral syndrome or any residual disability 
related thereto.

4.  The veteran has no disability related to laboratory 
findings of hyperlipidemia and no findings or diagnoses 
related to a cardiac disability manifested by heart exertion 
or pounding heart.

5.  The veteran has not been diagnosed as having a bilateral 
leg cramp disability.

6.  There has been no demonstration by competent medical 
evidence of record that the veteran has a disability 
manifested by weight gain, which is causally or etiologically 
related to her service in the military.

7.  There is no evidence to show that the veteran incurred or 
aggravated a disability characterized by concussion, 
dizziness, seizures and cerebral vascular accident, claimed 
as a neurological disorder to include a head injury, fainting 
and loss of equilibrium, during service.

8.  There is no medical evidence showing the veteran's August 
1976 upper respiratory infection resulted in a chronic throat 
disability, to include trouble swallowing.

9.  The veteran has no diagnosed disability resulting in a 
disability of the abdomen and viscera.

10.  The veteran has no diagnosed bilateral foot disability, 
nor are there complaints, diagnoses or treatment of any foot 
disorder inservice.

11.  The veteran was not treated for pelvic condition, 
including folliculitis, until many years after service.

12.  There is no medical evidence showing the veteran's June 
1977 metrorrhagia, claimed as female trouble with internal 
bleeding and menorrhagia, resulted in a chronic disability.


CONCLUSIONS OF LAW

1.  The veteran's spinal injury with cervical spur and lumbar 
arthritis, claimed as compressed vertebrae, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran's cervical spine radiculopathy, claimed as 
recurrent back pain with swollen and painful ankles, knees, 
hips, shoulders and wrists, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, (2007).

3.  A viral syndrome disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

4.  A disability related to hyperlipidemia, heart exertion or 
pounding heart, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

5.  A bilateral leg cramp disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

6.  A disability manifested by weight gain was not incurred 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2007).

7.  A disability characterized by concussion, dizziness, 
seizures and cerebral vascular accident, claimed as 
neurological disorder to include a head injury, fainting and 
loss of equilibrium, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

8.  A throat disability, claimed as trouble swallowing, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

9.  A disability of the abdomen and viscera was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

10.  A bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

11.  A pelvic disability, to include folliculitis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

12.  A disability, to include metrorrhagia, claimed as female 
trouble with internal bleeding and menorrhagia, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in October 2003, January 2004 and April 2004 fully 
satisfied the duty to notify provisions for the first three 
elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in her possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The October 2003, 
January 2004 and April 2004 letters informed her that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  See Pelegrini II, at 
120-121.  Accordingly, the Board concludes that the failure 
to provide VCAA compliant notice was harmless.  The Board may 
proceed with consideration of the claim on the merits.  See 
Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran did request that the RO obtain post-
service medical records from Wright Patterson Air Force Base.  
The RO did request any treatment records.  A September 2004 
response from the Department of the Air Force indicates that 
no records were found.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is her own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Service Connection

The veteran contends that she suffers from a variety of 
disabilities as a result of service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted for any of the claimed disabilities.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis or brain hemorrhage or 
thrombosis becomes manifest to a degree of 10 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  She is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she does 
not have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran argues that many of her disabilities are the 
result of a 1977 inservice truck accident.  The Board will 
address the accident before turning to consider the service 
connection claims.  

The veteran's January 2004 statement indicates that sometime 
in 1977, she was assisting a staff sergeant replace a flat 
tire on a flat bed truck.  During the process, the sergeant 
needed to back up the truck with the veteran guiding him.  
The veteran claims that the sergeant accelerated too quickly 
and the truck struck a wooden beam on which she was standing.  
She reports that she was "flipped through the air and was 
internally injured," and her heart was stopped.  She further 
reports that she received no first aid and that another 
sergeant refused to keep record of the incident.  

The RO undertook additional development in this case to 
determine if some record of the accident existed.  A request 
was sent to obtain any accident reports or line of duty 
determinations for the accident.  The January 2004 records 
request response indicates that no line of duty determination 
was available, but that one may have been included in the 
service medical records.  The veteran's service medical 
records are silent for treatment related to such an accident 
and there is no line of duty determination.  The veteran's 
self-described injuries, particularly a stopped heart, are of 
such a degree that the Board expects some sort of medical 
record to accompany the incident.  

The veteran has also stated that she visited the Cincinnati 
VA Medical Center in the late 1970's following her discharge.  
She contends that the records from such a visit will verify 
her claims.  Accordingly, the RO also requested that the 
Cincinnati VAMC provide all treatment records from November 
1, 1977, the day following the veteran's separation from 
service, to December 31, 1979.  The VAMC responded in April 
2004 that it possessed no such records on the veteran.  

The Board finds that the preponderance of the evidence shows 
that the accident did not occur.  The veteran's report of the 
incident and injuries is so severe that the Board would 
expect a medical record to exist.  The veteran's service 
medical records are silent for treatment following a truck 
accident, no accident report is available and there is no 
record of the veteran's claimed treatment at the Cincinnati 
VAMC.  Accordingly, the Board finds that the preponderance of 
the evidence is against inservice incurrence of any of the 
veteran's disabilities vis-à-vis the truck accident.  

Spinal Disabilities

The Board will address both spinal disability claims 
together.

In light of the Board's finding regarding the truck accident, 
there is no evidence to show that the veteran sustained a 
spinal injury, cervical spur, lumbar arthritis, claimed as 
compressed vertebrae, or cervical radiculopathy during her 
period of service.  The veteran's October 1977 physical 
examination at separation from service found her spine and 
musculoskeletal system to be normal.  Her private treatment 
records show that the veteran reported a work accident in 
1980 at a July 1995 treatment visit.  The Board finds that 
because there is no evidence of inservice incurrence with no 
disorder identified at discharge and an intercurrent cause is 
of record, that the preponderance of the evidence is against 
a finding that the veteran's current spinal disabilities, 
both the spinal injury with cervical spur and lumbar 
arthritis and the cervical spine radiculopathy, claimed as 
recurrent back pain with swollen and painful ankles, knees, 
hips, shoulders and wrists, were incurred or aggravated 
during service.  The claims must fail on a direct basis.  See 
id.  There is no competent medical evidence linking any 
current spine problems with a disease or injury in service. 

As to the veteran's lumbar arthritis, this was first shown in 
1995.  There is no indication that it was manifest within one 
year of separation from service.  The veteran cannot benefit 
from the presumption on the spinal injury with cervical spur 
and lumbar arthritis claim.  See 38 C.F.R. §§ 3.307, 3.309, 
supra.

Concussion, Etc.

The Board notes that while the veteran has complained of 
dizziness, there is no diagnosis of a concussion, seizures or 
cerebral vascular accident, claimed as neurological disorder, 
to include a head injury, either during service or since 
service.  The veteran has also claimed fainting and loss of 
equilibrium as aspects of her disability.

The Board notes that the veteran noted a pre-service 
concussion at her August 1976 entrance examination and at her 
October 1977 separation from service examination.  She was, 
however, noted as neurologically sound at the time of service 
entrance. There is no evidence to show that she suffered 
another concussion during service.  The veteran's private 
treatment records show that she was referred for further 
study for seizures in March 1993.  They also show that the 
veteran reported a history of a cerebral vascular accident in 
October 2001.  Neither of these incidents is within a decade 
of service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).

The Board finds that the veteran did not incur or aggravate a 
disability characterized by concussion, dizziness, seizures 
and cerebral vascular accident, claimed as neurological 
disorder, to include a head injury, fainting and loss of 
equilibrium, during service.  There is no evidence of such in 
service or for many years thereafter.  The claims fail on a 
direct basis.  See Hickman, supra.  

As noted above, there is presumptive service connection for a 
cerebral vascular accident (brain hemorrhage) if it occurs 
within one year of service.  See 38 C.F.R. §§ 3.307, 3.309, 
supra.  There is no indication that the veteran suffered a 
cerebral vascular accident within one year of service, or 
that it happened at all.  The veteran cannot benefit from the 
presumption.  See id.  

Viral Syndrome, including Chest Pain

The veteran was seen during service for an upper respiratory 
tract infection and diagnosed with a viral syndrome in 
January 1977.  The remainder of the veteran's service medical 
records is silent for a viral syndrome.

The Board notes that the veteran had no further follow-up in 
service and no physical findings of a chest or respiratory 
disorder were made during her October 1977 separation from 
service physical examination.  While the veteran contends 
otherwise, there is no evidence to show that the viral 
syndrome resulted in any long term consequences.  The Board 
finds, therefore, that the viral syndrome did not result in a 
chronic disability.  

There is no evidence to show that the veteran currently has 
any disability related to the viral syndrome incident, and 
the veteran has offered no account of any disability related 
thereto.  As such, the Board finds that the veteran has no 
current disability related to the inservice treatment for a 
viral syndrome.  The claim must fail.  See Hickman, supra.  

As for the chest pain aspect of the claim, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There 
is no notation of a disability at discharge related to chest 
pain, and the veteran has not identified one.  As such, the 
Board finds that the veteran has no current disability 
related to the inservice treatment for chest pain.  The claim 
must fail.  See Hickman, supra.  



Hyperlipidemia, claimed as a Heart Condition including Heart 
Exertion and Pounding Heart

Hyperlipidemia is "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia etc."  
Dorland's Illustrated Medical Dictionary 883 (30th ed. 2003).

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  Hyperlipidemia 
is a laboratory finding.  It is not a disability for which 
service connection can be granted.  No symptoms, clinical 
diagnosis or impairment has been associated with this 
laboratory finding.  As such, it is not a disability within 
the meaning of the law granting compensation benefits and 
service connection is not warranted.  See 38 C.F.R. § 3.303.

As to the veteran's claims of heart exertion and heart 
pounding, the Board notes that these are also not 
disabilities.  The veteran's heart exertion reference appears 
to arise from the record diagnosing metrorrhagia during 
service, as discussed above.  There is no indication that the 
veteran has a distinct cardiac disability, or a finding of a 
cardiac abnormality, such as an irregular heart beat.  The 
veteran had no such findings during service.  The Board 
concludes that there is no evidence that the veteran has a 
current disability manifested as heart exertion or pounding 
heart.  

As for the veteran's claims of chest pains, the veteran's 
service medical records reveal no complaints or treatment for 
chest pains.  Her separation from service physical 
examination report indicates a normal heart.

The Board concludes that the record does not contain 
competent evidence of disability from hyperlipidemia.  There 
is no evidence of a cardiac disability manifested by heart 
exertion or pounding heart during service.  In the absence of 
proof of inservice incurrence or aggravation of a current 
disability from hyperlipidemia, heart exertion or pounding 
heart, service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 43-144 (1992).
Bilateral Leg Cramps

The veteran contends that she has leg cramps as a result of 
service.  The Board concludes that service connection is not 
warranted.

The veteran reported on her October 1977 separation 
examination medical history that she was suffering from 
bilateral leg cramps.  There are, however, no complaints, 
treatment or diagnoses of the legs during the course of her 
active duty.  As for post-service findings, the veteran's 
1992-2001 private treatment records show no complaints or 
treatment for leg cramps.  The veteran has made no specific 
allegation regarding bilateral leg cramps.  The Board finds 
that the preponderance of the evidence shows that the veteran 
does not have a current disability related to bilateral leg 
cramps.  Service connection is not warranted.  See Hickman, 
supra.  

Weight Gain from Reduced Physical Mobility

The veteran contends that she has weight gain as a result of 
the loss of physical mobility due to her other disabilities.  
The Board concludes that service connection is not warranted.

The Board notes, initially, that weight gain by itself is not 
a disability.  Weight gain is a physical finding, much like 
the hyperlipidemia discussed above.  The Board notes that the 
veteran's separation examination indicates that the veteran 
had lost ten pounds prior to separation.  She has made no 
specific allegation that she has a disability as a result of 
weight gain.  The veteran's private treatment records, which 
show her weight over the course of the 1990's, do not show 
that the veteran has a weight related disability.  The Board 
concludes that the record does not contain competent evidence 
of disability from weight gain.  As such, service connection 
must be denied.  See Hickman, supra.  



Throat Disability, claimed as trouble swallowing

The veteran has claimed service connection for a throat 
disability, claimed as trouble swallowing, as related to 
service.  In reviewing the veteran' service medical records, 
the Board notes that there is no indication that the veteran 
had trouble swallowing or that she had any sort of throat 
disability.  The veteran was treated for an upper respiratory 
infection in August 1976, at which time her throat was 
inflamed.  Her October 1977 separation from service physical 
examination report shows her mouth and throat to be normal.  
There is no indication that the veteran had anything more 
than a transitory infection.  There is no indication of a 
chronic throat disability in the veteran's private treatment 
records.  The Board finds that a throat disability was not 
incurred in or aggravated by service.  The claim must fail as 
there is no competent medical evidence establishing a link 
between any current chronic throat problems, if any, and 
service.  See Hickman.  

Disability of the abdomen and viscera

The veteran has claimed service connection for the abdomen 
and viscera as related to service.  The abdomen and viscera 
are anatomical regions and organs.  The veteran has yet to 
identify what the claimed disability actually is.  In 
reviewing the veteran' service medical records, the Board 
notes that the veteran did have the metrorrhagia problem 
discussed below.  Otherwise, there is no indication of a 
disability in the region of the abdomen or of the viscera.  
The veteran has provided no argument on this point.  The 
Board finds that a disability of the abdomen and viscera was 
not incurred in or aggravated by service.  The claim must 
fail.  See Hickman.  

Bilateral Foot Disability

The medical evidence does not show any disability of the 
feet.  The veteran's service medical records and post service 
records are silent for complaints, diagnosis or treatment of 
any type of foot disorder.  The veteran has not submitted any 
explanation of the basis of her claim.  In sum, there is a 
lack of evidence during service or currently of any foot 
disability.  As a result, the Board finds that the veteran 
did not incur or aggravate a current foot disability in 
service.  The claim must fail.  See Hickman, supra.  

Pelvic Condition, including folliculitis

As with the veteran's abdomen and viscera claim, the pelvis 
is an anatomical region.  Long before the filing of the 
instant claim, a December 1996 private medical records 
mention that the veteran reported a laparoscopic procedure to 
remove a cyst at some point.  The record is otherwise silent 
as to when the cyst developed and where it was located.  The 
record does not contain evidence to show that the cyst dated 
to service or that any residuals are present.  The veteran 
has not, thus far, identified a current disability of the 
pelvis, beyond the metrorrhagia discussed below.  Excluding 
those conditions considered elsewhere, there is no indication 
of a disability in the region of the pelvis.  The veteran has 
provided no argument on this point.  The Board finds that a 
disability of the pelvis was not incurred in or aggravated by 
service.  The claim must fail.  See Hickman.  

As to the claim of folliculitis, the veteran was diagnosed 
with rule out folliculitis in November 2001.  There is no 
indication that the condition appeared during service or for 
many years thereafter.  The veteran has not provided argument 
or evidence as to inservice incurrence or aggravation.  The 
claim must fail.  See id.  

Metrorrhagia, claimed as female trouble with internal 
bleeding and menorrhagia

The veteran was seen during service for an metrorrhagia, 
claimed as female trouble with internal bleeding and 
menorrhagia in June 1977.  A pap smear was performed at that 
time.  The veteran was seen for a follow up consultation in 
August 1977.  Physical findings at that time were essentially 
normal.  The veteran was placed on a temporary physical 
profile until January 1978, after her discharge.  The 
remainder of the veteran's service medical records is silent 
for metrorrhagia.  The Board notes that the veteran had no 
further follow-up in service and pelvic examination was 
deferred during her October 1977 separation from service 
physical examination, although the examiner did note that the 
June 1977 pap smear was Class I, normal.  

The veteran's post service medical records are silent for any 
mention of metrorrhagia.  During a December 1996 admission 
physical at Fransican Behavioral Health Services, the veteran 
indicated that her periods were normal.  There is no report 
of even a history of metrorrhagia.  At that time, the veteran 
complained of hair growth and a deepening voice.  The veteran 
was diagnosed with hirsutism and placed on hormones.  There 
is, however, no indication of a menstrual problem.  

There is no evidence to show that the veteran currently has 
any disability related to the isolated metrorrhagia incident 
in service, and the veteran has offered no account of any 
disability related thereto.  As such, the Board finds that 
the veteran has no current disability related to the 
inservice treatment for metrorrhagia, claimed as female 
trouble with internal bleeding and menorrhagia.  The claim 
must fail.  See Hickman, supra.  


ORDER

Entitlement to service connection for a spinal injury with 
cervical spur and lumbar arthritis, claimed as compressed 
vertebrae, is denied.  

Entitlement to service connection for cervical spine 
radiculopathy, claimed as recurrent back pain with swollen 
and painful ankles, knees, hips, shoulders and wrists, is 
denied.  

Entitlement to service connection for a viral syndrome, 
including chest pain, is denied.

Entitlement to service connection for hyperlipidemia, claimed 
as a heart condition including heart exertion and pounding 
heart, is denied.

Entitlement to service connection for bilateral leg cramps is 
denied.

Entitlement to service connection for weight gain from 
reduced physical mobility is denied.

Entitlement to service connection for concussion, dizziness, 
seizures and cerebral vascular accident, claimed as a 
neurological disorder to include a head injury, fainting and 
loss of equilibrium, is denied.

Entitlement to service connection for a throat disability, 
claimed as trouble swallowing, is denied.

Entitlement to service connection for a disability of the 
abdomen and viscera is denied is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for a pelvic condition, 
including folliculitis, is denied.

Entitlement to service connection for metrorrhagia, claimed 
as female trouble with internal bleeding and menorrhagia is 
denied.  


REMAND

On the claim for service connection for migraine or tension 
headaches, the veteran is competent to report headaches, 
which she did at separation from service.  Her private 
treatment records show some ongoing headache problems in 
1995-1997.  It is not clear from the record that a full 
examination to determine whether the veteran has migraine or 
tension headaches has been performed.  The Board concludes 
that a VA examination is necessary to determine the veteran's 
current diagnosis and whether it is at least as likely as not 
related to the complaints at separation from service.  See 
McLendon, supra.  

On the claim for a psychiatric disability, including a major 
depressive disorder and a personality disorder with 
borderline narcissistic features, claimed as a psychiatric 
disorder including depression, worry, apathy, nervous 
trouble, shortness of breath from anxiety and trouble 
sleeping, the Board notes that the veteran reported these 
symptoms at her separation from service physical examination.  
The veteran was also treated during the 1990's for similar 
complaints.  The veteran's psychiatric treatment records from 
the 1990's are not of record.  The Board concludes that a VA 
psychiatric examination is necessary to determine the 
veteran's current diagnosis and whether it is at least as 
likely as not related to the complaints at separation from 
service.  See McLendon, supra.

Accordingly, the issue is REMANDED for the following action:

1.  Provide to the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), with 
respect to the claims.  The notice should also 
inform the veteran that he should provide VA 
with copies of any evidence relevant to the 
claim that she has in her possession.  Any 
notice given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  After obtaining the above evidence, to 
the extent available, schedule the veteran 
for VA examinations to determine (1) the 
diagnosis of any psychiatric and headache 
disorder(s) which may be present, and (2) 
whether any such psychiatric or headache 
disorder is as likely as not etiologically 
related to the inservice complaints noted 
at the October 1977 separation from 
service examination.  The entire claims 
folder and a copy of this REMAND must be 
made available to the physician.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and against 
a conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  The 
examiners should provide a complete rationale 
for any opinion provided.

3.  Then, the RO should readjudicate the claims 
on the merits.  If the benefits sought are not 
granted, the veteran should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


 Department of Veterans Affairs


